Citation Nr: 1707029	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  14-01 020	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating for right knee degenerative joint disease higher than 20 percent prior to January 7, 2015, and higher than 40 percent thereafter.



ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in February 2012, which granted service connection for right knee degenerative joint disease with a rating of 20 percent effective April 28, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2). 

In August 2016, the rating for the Veteran's service connected right knee degenerative joint disease was increased to 40 percent effective January 7, 2015.  

The Veteran limited his appeal to the issue identified on the title page.

In a letter to the RO dated in September 2016, the Veteran's attorney advised that he no longer represents the Veteran.  In view of the remand, the Veteran will have the opportunity to appoint another representative if he so desires.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing regarding the assigned rating for his service-connected right knee disability.  In a letter dated October 28, 2016, the RO notified the Veteran that his videoconference hearing had been scheduled for November 21, 2016.  Unfortunately the Veteran was not given the requisite 30 days notice of the scheduled hearing.  See 38 C.F.R. § 19.76.  This case is therefore remanded for re-scheduling of the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing and notify him, in accordance with 38 C.F.R. § 19.76, of the scheduled date and time by letter to his current mailing address.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

